Citation Nr: 1724232	
Decision Date: 06/27/17    Archive Date: 07/10/17

DOCKET NO.  12-08 293A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as secondary to posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial disability rating in excess of 10 percent for the keloid scar of the right foot.

3.  Entitlement to an effective date earlier than August 10, 2010 for the assignment of a 70 percent disability rating for posttraumatic stress disorder (PTSD).

4.  Entitlement to an effective date earlier than August 10, 2010 for a 40 percent rating for right ankle fracture residuals based on clear and unmistakable error (CUE) in the June 2007 rating decision.

5.  Entitlement to an effective date earlier than November 22, 2013 for special monthly compensation (SMC) based on loss of use of the right foot.

6.  Entitlement to an effective date earlier than November 22, 2013 for the grant of service connection for a keloid scar of the right foot.
REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from December 1965 to September 1971.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2014 and May 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

In August 2015, the Board granted a higher initial rating, as well as a separate, initial 10 percent rating, for the left knee disability, granted an increased disability rating for the right ankle disability, granted an increased disability rating for PTSD, and denied SMC at the housebound rate.  The Board also remanded the issues of service connection for sleep apnea for a supplemental VA medical opinion with subsequent readjudication of the appeal, as well as the issue of an earlier effective date for right ankle fracture residuals based on CUE in the June 2007 rating decision for issuance of a Statement of the Case (SOC) pursuant to Manlincon v. West, 12 Vet. App. 238, 240 (1999).  In September 2015, a supplemental VA medical opinion was obtained, and the issue was readjudicated.  In December 2015, a Statement of the Case was provided on the CUE issue.  In consideration thereof, there has been compliance with the Board's prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).

During the course of remand, the issues of entitlement to an effective date earlier than November 22, 2013 for SMC based on loss of use of the right foot, an initial disability rating in excess of 10 percent for a keloid scar of the right foot, and an effective date earlier than November 22, 2013 for the grant of service connection for a keloid scar of the right foot were certified to the Board.  Also, the issue of whether an effective date earlier than August 10, 2010 for a 40 percent rating for right ankle fracture residuals based on clear and unmistakable error (CUE) in the June 2007 rating decision, which was previously remanded for issuance of a SOC, was perfected and certified for review; therefore, all of these issues are now before the Board and subject to appellate review.  

In a March 2016 Memorandum Decision issued during the course of remand, the Court vacated the portion of the Board's August 2015 decision denying an increased rating in excess of 70 percent for PTSD and remanded the matter to the Board, on the basis that the Board did not address whether the Veteran was entitled to an effective date up to one year earlier.  The Court did not challenge the grant of the 70 percent disability rating assigned for PTSD and only ordered the Board to address the effective date for the assignment of the 70 percent disability rating for PTSD.  Because the 70 percent rating for PTSD is not in dispute, the Board has framed the issue as entitlement to an earlier effective date for the 70 percent disability rating for PTSD to more accurately reflect the issue currently before the Board, as shown on the first page of this decision. 

In December 2016, the Board referred the case to the Veterans Health Administration (VHA) for a medical expert opinion to address certain medical questions pertaining to the issue of service connection for sleep apnea.  In March 2017, a medical opinion from a VA sleep medicine specialist was obtained, and a copy of the medical opinion was provided to the Veteran.  38 C.F.R. § 20.901 (2016) (the Board has the authority to obtain a VHA medical expert opinion when, in its judgment, such medical expertise is needed for an equitable disposition of an appeal).

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2016). 


FINDINGS OF FACT

1.  There was no respiratory injury or disease during service and no symptoms of obstructive sleep apnea were manifested during service.

2.  Obstructive sleep apnea was manifested many years after service and is not causally or etiologically related to service.

3.  Obstructive sleep apnea was not caused by the service-connected PTSD.

4.  Obstructive sleep apnea worsened in severity due to the service-connected PTSD.

5.  Throughout the entire initial rating period from November 22, 2013, the keloid scar on the right foot was manifested by tenderness over one superficial keloid scar measuring approximately 1.8 centimeters by 2.5 centimeters on the dorsum of the mid-right foot.

6.  Prior to August 10, 2010, it was not factually ascertainable that PTSD had increased to warrant a 70 percent rating. 

7.  The June 19, 2007 rating decision granted an increased disability rating for residuals of a right ankle fracture and assigned a 30 percent disability rating effective from August 30, 2006, the date of receipt of the increased rating claim.

8.  The June 19, 2007 rating decision contained CUE in assigning a 30 percent rating for the right ankle disability so as to not constitute a reasonable exercise of rating judgment because the RO did not correctly apply the regulatory provision of 38 C.F.R. § 4.71a, Diagnostic Code 5167 existing at the time; but for the legal error, the outcome would have been manifestly different so that a 40 percent rating under DC 5167 for the right ankle disability would have been granted.

9.  Correspondence received on August 30, 2006 was an informal claim for SMC for loss of use of the foot.  

10.  The Disability Benefits Questionnaire dated on November 22, 2013 created an informal claim for service connection of a keloid scar on the right foot as secondary to the service-connected right ankle disability.

11.  On the November 22, 2013 Disability Benefits Questionnaire, the private medical examiner linked the keloid scar of the right foot to an in-service foot injury; earlier evidence linked the right foot keloid scar to a nonservice-related cause.

12.  There is no communication received prior to November 22, 2013 which established an informal or formal claim of service connection for the keloid scar on the right foot.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for obstructive sleep apnea, based on aggravation by the service-connected PTSD, are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).

2.  The criteria for an initial rating in excess of 10 percent for the keloid scar of the right foot are not met or approximated for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.118, Diagnostic Code (DC) 7804 (2016).

3.  The criteria for an effective date earlier than August 10, 2010 for the assignment of a 70 percent for PTSD have not been met.  38 U.S.C.A. § 5110(b)(2) (West 2014); 38 C.F.R. § 3.400(o)(2) (2016).

4.  The June 19, 2007 rating decision assigning a 30 percent rating for the service-connected right ankle disability was clearly and unmistakably erroneous and is revised to a grant of 40 percent rating from August 30, 2006.  38 U.S.C.A. 
§§ 5109A, 7105 (West 2014); 38 C.F.R. § 3.105 (2016). 

5.  Resolving reasonable doubt in favor of the Veteran, the criteria for an effective date of August 30, 2006 for SMC based on loss of use of the right foot have been met.  38 U.S.C.A. § 5110(b)(2) (West 2014); 38 C.F.R. § 3.400(o)(2) (2016).

6.  The requirements for an effective date earlier than November 22, 2013 for the grant of service connection for a keloid scar of the right foot have not been met. 
38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.155, 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

Given the favorable outcome of the service connection appeal for sleep apnea, which is a full grant of benefits sought, the appeal has been substantiated, obviating the need for further discussion of how VA fulfilled the duties to notify and assist with respect to that issue.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The Court has held that the statutory and regulatory provisions pertaining to VA's duty to notify and to assist under the VCAA do not apply to allegations of CUE in prior final decisions, because a CUE motion is not a claim or an appeal, but is a collateral attack upon a previous final decision.  Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc); Simmons v. Principi, 17 Vet. App. 104, 109 (2003).  Moreover, the Veteran has the burden of establishing such error on the basis of the evidence then of record.  See Livesay, 15 Vet. App. at 178-79.

Regarding the initial rating appeal for right foot scar disability and the effective dates for SMC for loss of use of the right foot, the Veteran is challenging the initial disability rating and effective dates assigned following the grant of benefits.  The Court has held that, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has in fact been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See Dingess v. Nicholson, 
19 Vet. App. 473, 490-91; Dunlap v. Nicholson, 21 Vet. App. 112, 117 (2007).  Furthermore, under 38 C.F.R. § 3.159(b)(3)(i), there is no duty to provide the Veteran with VCAA notice upon receipt of a Notice of Disagreement, such as in this case.  

Regarding the issue of earlier effective date for service connection for the right keloid foot scar disability, VA has assigned the earliest possible date permitted by the effective date regulations (date of receipt of service connection claim), so that an earlier effective date is not legally possible.  This appeal has been resolved based on undisputed facts of the record as to the earliest date of claim received from the Veteran following a prior final denial of service connection.  No amount of notice or assistance in obtaining either records or medical examinations or opinions can alter the relevant fact of service connection claim date in this case.  In this case, the law and not the evidence are dispositive of the issue, so further VCAA duties do not arise.  In cases such as this, where a claim cannot be substantiated because there is no legal basis for the claim, or because undisputed facts render the claimant ineligible for the claimed benefit, VA is not required to meet the duty to assist a claimant.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law is dispositive, the claim must be denied due to a lack of legal merit); Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); Smith (Claudus) v. Gober, 14 Vet. App. 227 (2000), aff'd, 28 F.3d 
1384 (Fed. Cir. 2002); see also VAOPGCPREC 5-2004 (interpreting that VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).

In the September 2010 notice letter, the RO advised the Veteran of what the evidence must show to establish entitlement to benefits, and described the types of information and evidence that the Veteran needed to submit to substantiate the increased rating claim for PTSD.  The RO also explained what evidence VA would obtain and make reasonable efforts to obtain on the Veteran's behalf in support of the claims.  The RO informed the Veteran how VA determines the disability rating and effective date once the benefits have been awarded.  In consideration of the foregoing, the Board finds that the VCAA notice requirements were fully satisfied prior to the initial denial of the increased rating claim for PTSD, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed. 

Regarding VA's duty to assist in claims development, the record contains all available evidence pertinent to the appeal.  VA has requested records identified throughout the claims process.  The Veteran was given appropriate notice of the responsibility to provide VA with any treatment records pertinent to the appeal, and the record contains sufficient evidence to make a decision on the appeal.  The complete service treatment records are included in the record, and post-service treatment records identified as relevant to the appeal have been obtained or otherwise submitted.

The Veteran has reported receipt of Supplemental Security Income benefits, and a request for records from the Social Security Administration (SSA) was made; however, the SSA responded that there were no medical records for the Veteran because he had not filed for disability benefits.  See October 2011 facsimile from the SSA National Records Center.  Thus, it is reasonable to infer that the Veteran is in receipt of SSI benefits due to age, not disability, and no further efforts to obtain records from the SSA are required.  

The RO provided the Veteran with VA examinations in October 2010, November 2010, September 2011, January 2012, October 2013, and November 2013.  The November 2013 Scar Disability Benefits Questionnaire was submitted by the Veteran.  In March 2017, a VHA advisory medical opinion was obtained.  The collective examination reports include all relevant findings and medical opinions needed to evaluate fairly the appeals and were based on an accurate history of the claimed disabilities.  The examiners and reviewers had adequate facts and data regarding the history and condition of the claimed disabilities when providing the medical opinions.  For these reasons, the Board finds that the examination reports are adequate, and there is no need for further examination or medical opinion.  

The Veteran has not made the RO or the Board aware of any other evidence relevant to the appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed, and no further development is required.  

Service Connection Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

The Veteran is currently diagnosed with sleep apnea, which is not a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the Board finds that the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are not applicable.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may be granted for disability which is proximately due to (caused by) or aggravated by a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).  "When aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation."  Allen v. Brown, 7 Vet. App. 439 (1995).


Service Connection Analysis for Sleep Apnea

The Veteran contends that sleep apnea symptoms had their onset during or shortly after service and continued thereafter.  In the alternative, he contends that sleep apnea was either caused or aggravated by the service-connected PTSD.

After review of all the lay and medical evidence of record, the weight of the evidence is against a finding of respiratory injury or disease or sleep apnea symptoms manifested during service.  The service treatment records, which are complete, are absent of complaints of, diagnoses of, or treatment for sleep apnea.  On service reports of medical history completed in November 1966 and April 1969, the Veteran checked "no" when asked if he then had or had ever had frequent trouble sleeping.  At the August 1971 service separation examination, the nose, sinuses, lungs and chest were clinically evaluated as normal.

Because the nose and respiratory system were evaluated at the time of service separation in August 1971 and determined to be normal, and the Veteran was specifically asked if he had frequent trouble sleeping at service separation in August 1971 and denied having any such symptoms, the Board finds that a respiratory injury, respiratory disease, and sleep apnea are conditions that would have been noted during service, if they had occurred during service; therefore, the lay and medical evidence contemporaneous to service and is likely to reflect accurately the Veteran's physical condition, is of significant probative value, and provides evidence against a finding of respiratory injury, respiratory disease, or symptoms of sleep apnea during service.  See Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (citing Fed. R. Evid. 803(7) for the proposition that the absence of an entry in a record may be evidence against the existence of a fact if it would ordinarily be recorded); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (stating that VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred) (Lance, J., concurring); see also Fed. R. Evid. 803(7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).  

The weight of the evidence is against finding that sleep apnea was causally or etiologically related to active service.  Post-service treatment records show no sleep apnea, including symptoms related thereto, until many years after service separation.  Sleep apnea was first manifested in 2008, approximately 37 years after service.  Considered together with the absence of sleep apnea or any sleep apnea symptoms during service, the approximate thirty-seven year lapse between service and evidence of sleep apnea is another factor that weighs against service incurrence.  See Buchanan v. Nicholson, 451 F.3d 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and evidence of a claimed disability is one factor to consider as evidence against a claim of service connection).

In several 2013 statements, the Veteran, family members, and friends reported that sleep apnea had its onset during service and continued after service.  This account is inconsistent with, and outweighed by, the other, more credible lay and medical evidence contemporaneous to service and during the many years after service separation, as discussed above.  Because of the inconsistencies and the fact that the recent account of sleep apnea during and since service was first made many years after service separation when the memory is less reliable, the Board does not find the accounts of sleep apnea during and since service to be credible; therefore, they are of no probative value.

Also, after review of the record, the March 2017 VA reviewer provided negative medical opinion on the question of whether sleep apnea had its onset during service or was otherwise related to service.  The March 2017 VA reviewer noted that the Veteran denied having frequent trouble sleeping in November 1966 and April 1969, and sleep apnea was not diagnosed until July 2008.  Because the March 2017 VA reviewer had accurate facts and data and provided adequate rationale for the medical opinion, the March 2017 VHA advisory medical opinion is of significant probative value.  There is no other adequate medical opinion of record addressing the question of whether sleep apnea had its onset during or was otherwise related to service.  

The weight of the evidence is against finding that sleep apnea was caused by the service-connected PTSD.  After review of the record, the March 2017 VA reviewer provided a negative medical opinion on the question of whether sleep apnea was caused by the service-connected PTSD on the bases that the medical literature does not definitively prove that PTSD causes obstructive sleep apnea, and multiple other risk factors are shown to be potential causes of obstructive sleep apnea.  The March 2017 VHA advisory medical opinion was based on accurate facts and data and was supported by adequate rationale; therefore, it is of significant probative value.  

Although the June 2013 private medical opinion from a chiropractor opined that the Veteran's sleep apnea was the result of the service-connected PTSD, the origin of sleep disorders and the interaction between the psychiatric system and respiratory system are outside the realm of a chiropractor's medical training and expertise; therefore, the June 2013 private medical opinion is of no probative value and is outweighed by the March 2017 VHA advisory medical opinion.     

The Board finds that the evidence is in equipoise on the question of whether the service-connected PTSD aggravated the Veteran's sleep apnea.  After review of the record, the March 2017 VA reviewer opined that it was at least as likely as not that sleep apnea was aggravated by the service-connected PTSD.  In support of the medical opinion, the March 2017 VA reviewer explained that the current medical literature provided evidence of an association between PTSD and obstructive sleep apnea, and the reviewer discussed the relevant findings of several medical articles.  The March 2017 VA reviewer noted that the authors of one medical article concluded that the more severe the PTSD, the higher the risk for obstructive sleep apnea.  The March 2017 VA reviewer then noted that there were varying severities of PTSD for the Veteran shown after "mild symptoms of PTSD" were noted at the January 2005 VA examination.  The March 2017 VA examiner also noted that individuals suffering from PTSD may self-treat by using substances of abuse or abusing alcohol, stated the behavior could be a risk factor for developing or aggravating obstructive sleep apnea, and referenced an April 2016 treatment record noting that the Veteran drank alcohol five to six times per week.  The March 2017 VA reviewer noted that individuals with PTSD may also be treated with prescription medications that may increase the risk for developing obstructive sleep apnea or "aggravating" obstructive sleep apnea by changing the critical closing pressure of the upper airway, and referenced a February 1999 VA treatment record showing that the Veteran was taking Xanax, a benzodiazepine, medication daily for treatment of PTSD, and the Xanax was a prescription medication that could worsen sleep-disordered breathing or obstructive sleep apnea if taken at or near bedtime.  

Because the March 2017 VA reviewer based the medical opinion on adequate facts and data and supported the medical opinion with adequate rationale, the March 2017 VHA advisory medical opinion is of significant probative value.   The March 2017 VA reviewer noted that, due to a paucity of evidence documented in the record showing that the service-connected PTSD aggravated sleep apnea, he was unable to identify the baseline level of severity of the sleep apnea before the onset of aggravation; however, because the onset of psychiatric symptoms occurred many years before the onset of sleep apnea symptoms, and the March 2017 VA reviewer referenced evidence dated as far back as 1999 when sleep apnea had not yet been diagnosed when finding that PTSD aggravated sleep apnea, it is reasonable to assume that sleep apnea was asymptomatic before the onset of aggravation by PTSD.  See 38 C.F.R. § 4.97, DC 6847 (rating sleep apnea syndromes at 0 percent when there is documented sleep disorder breathing that is asymptomatic, with higher ratings for more severe levels of impairment).  By the time that sleep apnea was diagnosed in 2008, use of a continuous airway pressure (CPAP) machine was prescribed.  In consideration of the foregoing, and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria under 38 C.F.R. § 3.310(b) for service connection of obstructive sleep apnea based on secondary aggravation by PTSD are met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Disability Rating Legal Criteria

Disability ratings are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In determining the disability rating, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing regulations include 38 C.F.R. 
§§ 4.1 and 4.2, which require the evaluation of the complete medical history of a veteran's condition. 

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  An appeal from the initial assignment of a disability rating requires consideration of the entire time period involved and contemplates staged ratings where warranted.  Fenderson v. West, 12 Vet. App. 119 (1999).

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending and, consequently, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

An Initial Rating for a Keloid Scar of the Right Foot

For the entire initial rating period (from November 22, 2013), the painful keloid scar of the right foot has been rated at 10 percent under the criteria found at 
38 C.F.R § 4.118, DC 7804 for unstable or painful scars.  See May 2015 rating decision.  Under DC 7804, a 10 percent rating is warranted for one or two scars that are painful or unstable.  A 20 percent rating is warranted for three or four scars that are painful or unstable.  A 30 percent rating is warranted for five or more scars that are painful or unstable.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118. 

After review of all the lay and medical evidence, the Board finds that the evidence weighs against finding that the criteria for a rating in excess of 10 percent rating under DC 7804 are met or approximated for the entire rating period.  Throughout the rating period, the evidence shows that the right foot scar disability was manifested by tenderness over one superficial keloid scar measuring approximately 1.8 centimeters by 2.5 centimeters on the dorsum of the mid-right foot.  See November 2013 Disability Benefits Questionnaire.  Because the evidence shows one superficial painful right foot scar, an initial rating in excess of 10 percent under DC 7804 for the scar disabilities is not warranted.

A rating in excess of 10 percent under other potentially applicable diagnostic codes pertaining to the skin is also not warranted.  DC 7800 rates scars of the head, face, or neck based upon disfigurement, and does not apply in this case because the locations of the disabilities is the right foot.  38 C.F.R. § 4.118.  

Under DC 7801 for scars other than on the head, face, or neck that are deep or cause limited motion are to be rated at 10 percent for areas exceeding 6 square inches 
(39 square centimeters), 20 percent for areas exceeding 12 square inches (77 square centimeters), 30 percent for areas exceeding 72 square inches (465 square centimeters), and 40 percent for areas exceeding 144 square inches (929 square centimeters).  Note (2) under that code provides that a deep scar is defined as one associated with underlying soft tissue damage.  Id.  Although a private physician opined in the November 2013 Disability Benefits Questionnaire that the right foot scar disability caused limitation of function of the right foot and ankle, the right foot scar disability measuring 1.8 centimeters by 2.5 centimeters covers an area less than 6 square inches (i.e., 39 square centimeters); therefore, no rating in excess of 10 percent is warranted under this DC.

Under DC 7802, a maximum 10 percent rating is warranted for superficial scars that do not cause limited motion, in an area or areas of 144 square inches (929 square centimeters) or greater.  Under DC 7803, a maximum 10 percent rating is warranted for superficial and unstable scars.  Because the right foot scar disability causes limited motion and covers an area less than 144 square inches, a separate initial rating under DC 7802 in excess of 10 percent is not warranted.  Because the 10 percent rating under DC 7804 DC already contemplates the superficial, painful right foot scar, a separate rating under DC 7803 would be pyramiding so is prohibited.  38 C.F.R. § 4.14.  A 10 percent rating is the maximum under either code, and the right foot scar disability has already been awarded a 10 percent rating; therefore, no higher rating is available under either DC 7802 or DC 7803.  

Under DC 7805, other scars and other effects of scars rated under DCs 7800, 7801, 7802, and 7804 are to be rated based on disabling effects not considered in a rating provided under DCs 7800-7804 under the appropriate diagnostic code.  In this case, the November 2013 DBQ examiner opined that the keloid scar disability resulted in limitation of function of the right foot and ankle.  Throughout the rating period, the right ankle disability manifested by residuals of severe osteoarthritis with ankylosis is separately rated at 40 percent under DC 5167 for loss of use of the foot.  38 C.F.R. § 4.71a (2016).  Any limitation of function of the right foot and ankle is already contemplated in the 40 percent rating under DC 5167.     

Earlier Effective Date Analysis for PTSD Rating

The Court has ordered the Board to address whether an effective date earlier than August 10, 2010 for the grant of a 70 percent disability rating for PTSD is warranted.   The Court has specifically asked the Board to consider whether the 
70 percent disability rating was warranted up to one year earlier than August 10, 2010 pursuant to 38 C.F.R. § 3.400(o)(2).  

In the February 2005 rating decision, the RO, in pertinent part, granted service connection for PTSD with a 30 percent rating effective from July 21, 2004, the date of receipt of the service connection claim for PTSD. After being provided with notice of the decision and appellate rights, the Veteran did not initiate an appeal of the decision or submit any new and material evidence with respect to the claim within the applicable one-year appeal period.  See 38 C.F.R. § 3.156(b) (2016).  As such, the February 2005 rating decision became final.  38 U.S.C.A. § 7105(b) (West 2014); 38 C.F.R. § 3.104 (2016). 

As the February 2005 decision became final, the effective date for an increased rating for disability compensation in this case is to be the earliest date as of which it is factually ascertainable that an increase in disability occurred if a claim is received within one year from such date; otherwise, the effective date for increased rating is the date of receipt of the claim for increase.  38 U.S.C.A. § 5110 (b)(2); 38 C.F.R. 
 § 3.400(o)(2); Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010).  In general, "date of receipt" means the date on which a claim, information, or evidence was received by VA.  38 C.F.R. § 3.1(r) (2016).

Determining an appropriate effective date for an increased rating under the effective date regulations involves an analysis of the evidence to determine (1) when a claim for an increased rating was received and, if possible (2) when the increase in disability actually occurred.  38 C.F.R. §§ 3.155, 3.400(o)(2); see also Hazan v. Gober, 10 Vet. App. 511 (1997).  A "claim" is defined as a formal or informal communication, in writing, requesting a determination of entitlement, or evidencing a belief in entitlement to a benefit. 38 C.F.R. § 3.1(p) (2016).  An informal claim is any communication or action indicating an intent to apply for one or more benefits.  38 C.F.R. § 3.155 (a) (2016).  Under 38 C.F.R. § 3.157(a), a report of examination or hospitalization will be accepted as an informal claim for increase or to reopen, if the report relates to a disability that may establish entitlement; however, there must first be a prior allowance or disallowance of a claim before this informal claim provision applies.

The Court has held that the relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In order to obtain an increased disability rating earlier than the date of the claim, the evidence must show that the increase in disability occurred within the one year period prior to the date of claim.  If the evidence showed that the increase occurred earlier than one year prior to the date of the claim, then, under the analysis in Gaston, 605 F.3d at 984, the effective date is no earlier than the date of the claim.  The Federal Circuit explained that the legislative intent in enacting 38 U.S.C.A. § 5110 (b) was to allow for a grace period of up to one year for the Veteran to file the claim once he or she was aware of the increase in disability.  Id.  The Federal Circuit held that the "consistent with the plain language of the statute and this legislative history, the only reasonable construction of 38 U.S.C. § 5110 (b)(2) is that a veteran's claim for increased disability compensation must be filed within one year of an increase in the disability, as shown by the evidence, in order to obtain an effective date earlier than the date of the claim."

After review of all the lay and medical evidence, the Board finds that the VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) received on August 10, 2010 constituted the earliest claim for an increased disability rating for the service-connected PTSD.  When the Veteran alleged that the service-connected PTSD, in addition to service-connected prostate cancer and service-connected right ankle disability, prevented him from securing or following a substantially gainful occupation, an informal claim for an increased rating for PTSD was created when the Veteran filed the claim for increased compensation based on unemployability (i.e., a total disability based on individual unemployability claim) on August 10, 2010.  This was the earliest communication received after the February 2005 rating decision that could be construed as a new formal or informal claim for an increased disability rating for the service-connected PTSD.

The Board next finds that the VA PTSD examination performed on September 9, 2011 is the earliest evidence for which it is factually ascertainable that the criteria for a rating of 70 percent under the criteria found at 38 C.F.R. § 4.130, DC 9411 for PTSD are approximated.  PTSD is rated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, DC 9411.  Under the General Rating Formula for Mental Disorders, a 70 percent rating is provided when there is evidence that the psychiatric disability more closely approximates occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130.  At the September 2011 VA PTSD examination, the evidence showed that PTSD was manifested by occupational and social impairment with deficiencies in most areas due to psychiatric symptoms of chronic sleep impairment, mild memory loss (i.e., forgetting medical appointments and directions), restricted or flattened affect, disturbances of mood (i.e., depression, anxiety, and irritability), near-continuous panic or depression affecting the ability to function effectively, impaired impulse control with intense anger outbursts, obsessional rituals interfering with routine activities (i.e., hypervigilance), difficulty in adapting to stressful circumstances such as work or a worklike setting, and an inability to establish and maintain effective relationships (i.e., detachment or estrangement from others, periodic social isolation and social anxiety).  The symptoms and functional impairment associated with PTSD, as demonstrated at the September 2011 VA PTSD examination, approximate and are consistent with the criteria for a 70 percent rating under DC 9411. 

Based on the above, the Board finds that the evidence of record reveals that a claim for an increased rating for PTSD was received on August 10, 2010, and the earliest factually ascertainable date that the Veteran was entitled to a 70 percent disability rating for PTSD is September 9, 2011.  For these reasons, an effective date earlier than August 10, 2010 for the 70 percent rating for PTSD is not warranted.  
38 U.S.C.A. § 5110 (b)(2); 3.400(o)(2).

CUE Legal Criteria

The law and regulations provide that previous determinations that are final and binding will be accepted as correct in the absence of CUE; however, if the evidence establishes CUE, the prior decision will be reversed and amended.  A finding of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 C.F.R. § 3.105(a).

Any claim of CUE must be pled with specificity.  See Andre v. Principi, 301 F. 3d 1354 (Fed. Cir. 2002).  Such a motion must set forth clearly and specifically the alleged clear and unmistakable error, or errors, of fact or law in the VA decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.  Non-specific allegations of failure to follow regulations or failure to give due process, or any other general, non-specific allegations of error, are insufficient to satisfy that requirement.  Motions which fail to comply with the regulatory requirements shall be dismissed, without prejudice to refiling.  38 C.F.R. § 20.1404(b); see Disabled American Veterans v. Gober, 
234 F.3d 682 (Fed. Cir. 2000).

Examples of situations which do not constitute CUE are: (1) a new medical diagnosis which "corrects" an earlier diagnosis considered in a decision; (2) VA failure to fulfill the duty to assist; (3) a disagreement as to how the facts were weighed or evaluated; and (4) the otherwise correct application of a statute or regulation where, subsequent to the decision challenged, there has been a change in the interpretation of the pertinent statute or regulation.  38 C.F.R. § 20.1403(d)-(e) (pertaining to allegations of CUE in a prior Board decision). 

In determining whether a prior decision involves CUE, the U.S. Court of Appeals for Veterans Claims (CAVC) has established a three-prong test.  The three prongs are: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than simple disagreement on how the facts were weighed or evaluated), or the statutory/regulatory provisions extant at that time were not correctly applied; (2) the error must be "undebatable" and of the sort which, if it had not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the adjudication.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994), citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).  See also Bustos v. West, 179 F.3d 1378, 1381 (Fed. Cir. 1999) (affirming that CUE must be outcome determinative). 

CUE is a very specific and rare kind of "error."  It is the kind of error in fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would manifestly have been different but for the error.  Generally, the correct facts, as they were known at the time, were not before the RO, or the statutory and regulatory provisions extant at the time were incorrectly applied.  Even when the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be Ipso Facto clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), citing Russell, 3 Vet. App. at 313-14.

A claim of CUE is a collateral attack on an otherwise final rating decision by a VA regional office.  Smith, 35 F.3d at 1527.  As such, there is a presumption of validity that attaches to a final decision, and when such a decision is collaterally attacked the presumption becomes even stronger.  Fugo, 6 Vet. App. at 43-44.  Therefore, a claimant who seeks to obtain retroactive benefits based on CUE has a much heavier burden than that placed on a claimant who seeks to establish prospective entitlement to VA benefits.  Akins v. Derwinski, 1 Vet. App. 228, 231 (1991). 

CUE Analysis in June 2007 Rating Decision

The Veteran seeks an effective date earlier than August 10, 2010 for a 40 percent rating for right ankle fracture residuals based on CUE in the June 2007 rating decision.  On the December 2015 VA Form 9, the Veteran asserted that an effective date of August 30, 2006 should be assigned for a 40 percent disability rating for the service-connected right ankle disability based on evidence of severe varus of the right ankle that was not reducible.  The attorney asserts that the June 2007 RO committed CUE when it did not rate the right ankle disability under DC 5271 for ankylosis as the symptoms and functional impairment demonstrated by the right ankle at the November 2006 VA examination were tantamount to ankylosis or, in the alternative, under DC 5167 for loss of use of the foot.    

As an initial matter, the Board finds the allegations of CUE made by the Veteran are adequate to meet the threshold pleading requirements; therefore, dismissal of the appealed issue is not warranted.  See Simmons v. Principi, 17 Vet. App. 104 (2003).  Because the Veteran adequately identified the June 2007 rating decision at issue and set forth a reasonable allegation of CUE in the assignment of a 30 percent rating for the right ankle disability, the specificity requirement has been met. 

In the June 2007 rating decision, the RO granted an increased rating of 30 percent under hyphenated DC 8621-5262 for the right ankle disability (i.e., as a disease of the external popliteal nerve with residual impairment of the tibia and fibula) effective from August 30, 2006, the date of receipt of the increased rating claim.  In assigning the 30 percent rating for the right ankle disability, the RO considered evidence of severe varus of the right ankle with a dorsiflexion of 0 to 15/0 to 20 degrees and plantar flexion of 0 to 25/0 to 45 degrees with increased pain after repetitive motion, hyper-sensitivity over the lateral dorsum of the right ankle, and moderate to severe functional limitations regarding employment but able to complete activities of daily living.  After being provided with notice of the decision and appellate rights, the Veteran did not initiate an appeal of the decision or submit any new and material evidence with respect to the claim within the applicable one-year appeal period.  See 38 C.F.R. § 3.156(b) (2016).  As such, the June 2007 rating decision became final.  38 U.S.C.A. § 7105(b) (West 2014); 38 C.F.R. §§ 3.104, 20.1103 (2016). 

The pertinent law and regulatory criteria in effect at the time of the July 2007 rating decision, as now, provided that disability ratings were determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  Disabilities of the musculoskeletal system were rated under 38 C.F.R. § 4.71a.  

DC 5262 provides for a 30 percent rating when there is evidence of malunion of the tibia and fibula with marked knee or ankle disability, and a 40 percent rating when there is evidence of nonunion of the tibia and fibula with loose motion requiring a brace.

DC 5167 provides for a 40 percent rating when there is evidence showing loss of use of the foot.  A veteran is also entitled to SMC for loss of use of the foot.

After review of the record as it existed at the time of the June 2007 rating decision, the Board finds that there was CUE in the June 2007 rating decision regarding the assignment of a 30 percent rating for the right ankle disability.  The evidence then of record showed that the Veteran had painful right ankle motion, and severe varus of the right ankle which was not reducible with dragging of the right foot while walking and an inability to clear that right ankle because of severe pain and weakness.  See November 2006 VA examination report.  The overall disability picture associated with the right ankle disability amounted to loss of use of the right foot, and DC 5167 provided a 40 percent rating for loss of use of the foot.  Although the Veteran reported at the November 2006 VA examination performed in connection with the claim that he had recently re-injured the right foot in a motor vehicle accident, the right ankle symptoms and functional impairment resulting from the accident were not distinguishable from the right ankle symptoms and functional impairment due to the service-connected disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (holding that when a claimant has both service-connected and non-service-connected disabilities, VA must attempt to discern the effects of each disability and, where such distinction is not possible, attribute such effects to the service-connected disability).

Because the evidence at the time of the June 2007 rating decision demonstrated that the service-connected right ankle disability was manifested by painful right ankle motion, and severe varus of the right ankle which was not reducible with dragging of the right foot while walking, and the regulatory criteria provided a 40 percent rating under DC 5167 for loss of use of the foot, the Board finds that, even though the correct facts were before the RO at the time of the June 2007 rating decision, the regulatory provisions existing at the time of the June 2007 rating decision were not correctly applied.  The Board finds that the June 2007 rating decision error was "undebatable" and of the sort which, if it had not been made, would have manifestly changed the outcome at the time it was made, that is, would have resulted in a 40 percent disability rating under DC 5167 for loss of use of the foot for the increased rating period from August 30, 2006.  For these reasons, the June 2007 rating decision assigning a 30 percent rating for the right ankle disability was a product of CUE, which requires revision of the June 2007 rating decision to grant a 40 percent disability rating for the right ankle disability for the rating period from August 30, 2006.  38 C.F.R. § 3.105; Damrel, 6 Vet. App. at 242; Russell, 3 Vet. App. at 310. 

Earlier Effective Date Analysis for SMC based on Loss of Use of the Right Foot

The Veteran seeks an effective date earlier than November 22, 2013 for SMC based on loss of use of the right foot.  He asserts that he is entitled to an effective date of August 10, 2010 or earlier, and cites the November 2006 VA examination, which showed right foot symptoms and functional impairment consistent with finding a loss of use of the right foot.  See May 2014 Notice of Disagreement.  

The effective date for an increased rating for disability compensation in this case is to be the earliest date as of which it is factually ascertainable that an increase in disability occurred if a claim is received within one year from such date; otherwise, the effective date for increased rating is the date of receipt of the claim for increase.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); Gaston at 984.  In general, "date of receipt" means the date on which a claim, information, or evidence was received by VA.  38 C.F.R. § 3.1(r) (2016).

Determining an appropriate effective date for an increased rating under the effective date regulations involves an analysis of the evidence to determine (1) when a claim for an increased rating was received and, if possible (2) when the increase in disability actually occurred.  38 C.F.R. §§ 3.155, 3.400(o)(2); see also Hazan, 
10 Vet. App. at 511.  A "claim" is defined as a formal or informal communication, in writing, requesting a determination of entitlement, or evidencing a belief in entitlement to a benefit. 38 C.F.R. § 3.1(p) (2016).  An informal claim is any communication or action indicating an intent to apply for one or more benefits.  
38 C.F.R. § 3.155(a).

The Court has held that the relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In order to obtain an increased disability rating earlier than the date of the claim, the evidence must show that the increase in disability occurred within the one year period prior to the date of claim. If the evidence showed that the increase occurred earlier than one year prior to the date of the claim, then, under the analysis in Gaston at 984, the effective date is no earlier than the date of the claim.  The Federal Circuit explained that the legislative intent in enacting 38 U.S.C.A. § 5110(b) was to allow for a grace period of up to one year for a veteran to file the claim once he or she was aware of the increase in disability.  Id.  The Federal Circuit held that the "consistent with the plain language of the statute and this legislative history, the only reasonable construction of 38 U.S.C. § 5110(b)(2) is that a veteran's claim for increased disability compensation must be filed within one year of an increase in the disability, as shown by the evidence, in order to obtain an effective date earlier than the date of the claim."

After review of all the lay and medical evidence, and in consideration of the CUE finding above, the Board finds that correspondence received on August 30, 2006 was the earliest informal claim for an increased disability rating in the form of SMC based on loss of use of a foot.  This was the earliest communication received that could be construed as a new formal or informal claim for SMC based on loss of use of a foot.   

The Board next finds that the August 30, 2006 statement is the earliest evidence for which it is factually ascertainable that the criteria for SMC based on loss of use of one foot are met.  SMC is provided under 38 U.S.C.A. § 1114(k) if a veteran, as a result of service-connected disability, has suffered the anatomical loss or loss of use of a foot.  Loss of use of the foot will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the knee with use of a suitable prosthetic appliance.  The determination is made on the basis of the actual remaining function, whether balance, propulsion, etc. in the case of the foot, could be accomplished equally well by an amputation stump with prosthesis.  Also, extremely unfavorable complete ankylosis of two major joints of an extremity, or shortening of the lower extremity of 3 1/2 inches or more will constitute loss of use of the foot involved.  In the August 2006 statement, the Veteran wrote that he had a decreased ability to use the right ankle, which interfered significantly with the ability to perform his profession as a chiropractor.  At the November 2006 VA examination, the right ankle disability was manifested by severe varus of the right ankle which was not reducible with dragging of the right foot when walking.  Such a disability picture is sufficient to establish loss of use of the foot for SMC purposes.  See 38 U.S.C.A. § 1114(k); 
38 C.F.R. § 3.350(a).

Based on the above, the Board finds that the evidence of record reveals that an informal claim for SMC based on loss of use of a foot was received on August 30, 2006, and the earliest factually ascertainable date that the Veteran was entitled to SMC based on loss of use of the foot is August 30, 2006.  Thus, the date of the claim and the date entitlement arose are the same.  In consideration thereof, and resolving reasonable doubt in favor of the Veteran, the criteria for an earlier effective date of August 30, 2006 for SMC based on loss of use of the foot are met.  38 C.F.R. §§ 4.3, 4.7. 

Earlier Effective Date Analysis for Service Connection for Right Foot Keloid Scar

The Veteran seeks an effective date earlier than November 22, 2013 for the grant of service connection for a keloid scar on the right foot.  In the April 2014 rating decision, the RO granted service connection for a keloid scar of the right foot as of November 22, 2013.  This grant of benefits was based on the November 2013 Scar Disability Benefits Questionnaire noting that a puncture wound to the dorsum of the right foot during service resulted in a residual keloid scar on the right foot measuring 1.8 centimeters in length by 2.5 centimeters.

Generally, the effective date of a compensation award based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.  The effective date for an award of direct service connection may be established on the day following separation from service or the date entitlement arose, if the claim is received within one year of separation from service; otherwise, the general rule applies.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. 
 § 3.400(b)(2)(i).

The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r).  A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. §§ 3.1(p); 3.155. 

Any communication indicating an intent to apply for a benefit under the laws administered by VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought.  See 38 C.F.R. § 3.155(a).  To determine when a claim was received, the Board must review all communications in the claims file which may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).  

In Roper v. Nicholson, 20 Vet. App. 173 (2006), the Court held that effective dates for both primary and secondary conditions are governed by 38 C.F.R. § 3.400, which provides that the effective date is the later of the date the condition arose or the date a veteran applied for benefits. 

After review of the record, the Board finds that the criteria for an effective date earlier than November 22, 2013 for the award of service connection for a keloid scar of the right foot are not met.  The earliest communication that may be construed as an informal claim of service connection for a keloid scar of the right foot as secondary to the service-connected right ankle disability is the Scar Disability Benefits Questionnaire (DBQ) dated on November 22, 2013.  The November 2013 Scar DBQ showed a keloid scar of the right foot that was identified by the examiner as a residual of the in-service right foot injury and aggravated by the service-connected right ankle disability.  38 C.F.R. § 3.155.  Although the April 2006 VA examination report noted the large keloid on the bottom of the right foot, the April 2006 VA examiner opined that it was a residual from a past puncture wound unrelated to the in-service right ankle injury.  The November 2013 DBQ was the earliest evidence that included a medical opinion that the keloid scar on the right foot was a residual of the in-service right ankle injury and was aggravated by the right ankle disability. 

As stated above, the effective date will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  Although entitlement to the benefit may have arisen (i.e., the condition arose) prior to November 22, 2013, no claim for disability benefits for a keloid scar of the right foot as secondary to the service-connected right ankle disability was received prior to November 22, 2013.  Because no claim for service connection for a keloid scar of the right foot was received by VA before November 22, 2013, there is no legal basis for the assignment of an earlier effective date, and the appeal is denied.


ORDER

Service connection for obstructive sleep apnea, based on secondary aggravation by service-connected PTSD, is granted.

An initial disability rating in excess of 10 percent for the keloid scar of the right foot for the entire rating period is denied.

An effective date earlier than August 10, 2010 for the assignment of a 70 percent disability rating for PTSD is denied.

As the June 2007 rating decision contained CUE in assigning a disability rating of 30 percent for the right ankle disability, the June 2007 rating decision is revised to a grant of a 40 percent rating for the right ankle disability, effective August 30, 2006.

An earlier effective date of August 30, 2006 for SMC based on loss of use of a foot is granted.

An effective date earlier than November 22, 2013 for the grant of service connection for a keloid scar of the right foot is denied.




______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


